UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-1113



GLENN D. GUTHRIE,

                                              Plaintiff - Appellant,

          versus


CENTRAL DISTRIBUTING COMPANY, INCORPORATED, a
corporation; CHAUFFEURS, TEAMSTERS AND HELPERS
LOCAL UNION NO. 175,

                                            Defendants - Appellees,

          and


905 INCORPORATED, d/b/a Central Distributing
Company, Incorporated, a corporation,

                                                          Defendant.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Charleston. Charles H. Haden II, Chief
District Judge. (CA-99-714-2)


Submitted:   June 15, 2000                  Decided:   June 21, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.
David D. Molgaard, Charleston, West Virginia, for Appellant.
Charles F. Donnelly, DONNELLY & CARBONE, P.L.L.C., Charleston, West
Virginia; Frederick F. Holroyd, II, HOLROYD & YOST, Charleston,
West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Glenn D. Guthrie appeals the district court’s order granting

summary judgment to the defendants.     We have reviewed the record

and the district court’s opinion and find no reversible error. Ac-

cordingly, we affirm on the reasoning of the district court.    See

Guthrie v. Central Distributing Company, Inc., No. CA-99-714-2

(S.D.W. Va. Nov. 17 & Dec. 23, 1999).   We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                           AFFIRMED




                                2